KRUEGER, Judge.
The appellant was tried and convicted, of the offense of unlawfully obtaining and attempting to obtain the use and enjoyment of telephone service of the Southwestern Bell Telephone Company by depositing slugs in the automatic coin box telephone, and his punishment was assessed at confinement in the county j.ail for a term of forty-five days.
This record is before us without any statement of facts or bills of exception. The only ground urged by the appellant is that the indictment is insufficient in law to charge a violation of section 1 of chapter 84 of the General Laws of Texas, Regular Session 1931, 42d Legislature (Vernon’s Ann.P.C. art. 1137 g, § 1), state of Texas, under which this prosecution was had. We have examined the complaint and the information based thereon and are of the opinion that it does charge a violation of said law.
It is therefore ordered that the judgment of the trial court be, and the same is, affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.